Case: 12-10150    Date Filed: 09/25/2013   Page: 1 of 5




                                                           [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-10150
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 0:11-cv-60099-UU

CRAIG BROUGHTON,


                                                            Petitioner-Appellant,

                                    versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,


                                                         Respondents-Appellees.
                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (September 25, 2013)

Before HULL, MARTIN and FAY, Circuit Judges.

PER CURIAM:
               Case: 12-10150     Date Filed: 09/25/2013   Page: 2 of 5


      Craig Broughton, a state prisoner proceeding pro se, appeals the district

court’s denial of his 28 U.S.C. § 2254 petition for a writ of habeas corpus, in which

he challenged his state court conviction for burglary under Florida Statutes

§ 810.02(1)(b). Broughton claims his federal due process rights were violated

because the trial evidence was insufficient to prove each element of his burglary

offense. After review, we affirm.

                           I. DUE PROCESS CLAUSE

      The Due Process Clause of the Fourteenth Amendment requires the state to

prove each element of the offense charged beyond a reasonable doubt. Jackson v.

Virginia, 443 U.S. 307, 315, 99 S. Ct. 2781, 2787 (1979). Under Jackson, federal

courts must look to state law for the substantive elements of the offense, but to

federal law for the determination of whether the evidence was sufficient under the

Due Process Clause. Coleman v. Johnson, 566 U.S. ___, ___, 132 S. Ct. 2060,

2064 (2012).

      Florida law defines the crime of burglary as “[e]ntering a dwelling, structure,

or a conveyance with the intent to commit an offense therein, unless the premises

are at the time open to the public or the defendant is licensed or invited to enter.”

Fla. Stat. § 810.02(1)(b). Burglary constitutes a second degree felony when the

defendant enters an unoccupied dwelling. Id. § 810.02(3)(b). “A state’s

interpretation of its own laws or rules provides no basis for federal habeas corpus


                                              2
                Case: 12-10150        Date Filed: 09/25/2013       Page: 3 of 5


relief, since no question of a constitutional nature is involved.” Carrizales v.

Wainwright, 699 F.2d 1053, 1055 (11th Cir. 1983); see also Cabberiza v. Moore,

217 F.3d 1329, 1333 (11th Cir. 2000). For federal due process review, “the

relevant question is whether, after viewing the evidence in the light most favorable

to the prosecution, any rational trier of fact could have found the essential elements

of the crime beyond a reasonable doubt.” Jackson, 443 U.S. at 319, 99 S. Ct. at

2789.

                             II.    BROUGHTON’S CLAIM

        The district court did not err in denying Broughton’s sufficiency of the

evidence due process claim. Broughton was convicted of burglarizing an

apartment while the owner was away. Broughton does not contest that a burglary

occurred and that the apartment owner’s testimony established that no one had

permission to enter the apartment on the day in question. Broughton’s claim turns

on whether the state court’s determination—that a rational trier of fact could have

found that Broughton was the individual who committed the burglary—was

“contrary to” or “an unreasonable application of” Jackson. See 28 U.S.C.

§ 2254(d).1




        1
          Under § 2254, as amended by the Antiterrorism and Effective Death Penalty Act, a
federal court may not grant habeas relief on a state prisoner’s claim that was denied on the merits
in state court unless the state court decision was (1) “contrary to, or involved an unreasonable
application of, clearly established Federal law, as determined by the Supreme Court of the
                                                    3
                 Case: 12-10150        Date Filed: 09/25/2013       Page: 4 of 5


       The evidence introduced at trial showed that police found Broughton’s

fingerprint on the outside of the broken window frame used as the point of entry

for the burglary. When asked whether he had ever been to the apartment building

or the surrounding area before, Broughton told investigators that he had not and

stated that there was no reason his fingerprint would be at the crime scene. Based

on this statement, a rational trier of fact could reasonably infer that Broughton’s

fingerprint was left there at the time of the burglary.

       Broughton argued to the state court, and asserts again on appeal, that the

evidence established that the area behind the apartment building was a common

parking lot accessible to the general public. However, in his trial testimony, the

apartment owner stated that the parking lot was only for use by the apartment

building’s residents, specifically stating that even guests of residents were not

permitted to use the parking lot. Viewed in the light most favorable to the

prosecution, the evidence showed that Broughton’s fingerprint was found at the

scene of the burglary in a private location where he told police that he had never

been before. 2



United States,” or (2) “based on an unreasonable determination of the facts in light of the
evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).
       2
        Because Broughton’s fingerprint was found in a private location, his case is materially
distinguishable from the cases he cites in his appeal brief involving a fingerprint found in public
location. Further, to the extent Broughton relies on Florida case law, relief under § 2254 is only
appropriate where a violation of clearly established federal, not state, law is shown. See
Carrizales, 699 F.2d at 1055.
                                                     4
              Case: 12-10150    Date Filed: 09/25/2013   Page: 5 of 5


      Based on this evidence, the state court’s conclusion—that a rational trier of

fact could have found beyond a reasonable doubt that Broughton committed the

offense of burglary of an unoccupied dwelling—was not contrary to or an

unreasonable application of Jackson, and the state court’s determination of the

facts in light of the state’s evidence was not unreasonable. Accordingly, we

affirm.

      AFFIRMED.




                                            5